IN THE SUPREME COURT OF THE STATE OF NEVADA


STEVEN SAMUEL BRAUNSTEIN,                                  No. 83949
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                               FILED
CLARK,                                                         JAN 2 0 2022
Respondent,                                                  ELIZABEM A. BROWN
  and                                                      CLERK 9F8JJPNIA5 COW
THE STATE OF NEVADA,                                      BY   =1Y
                                                                 6=fir
Real Party in Interest.

                       ORDER DENYING PETITION

            This original pro se petition for a writ of mandamus challenges
petitioner's conviction for possession of stolen property on the ground that
due to a clerical error, he was convicted of a category D felony although the
value of the stolen property supported only a misdemeanor conviction.
Having considered the petition, we are not persuaded that our
extraordinary intervention is warranted. See NRS 34.170; Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (noting that
writ relief is proper only when there is no plain, speedy, and adequate
remedy at law and explaining that petitioner bears the burden of
demonstrating that extraordinary relief is warranted).
            Any application for such relief should be made to, and resolved
by, the district court in the first instance so that factual and legal issues are
fully developed, giving this court an adequate record to review. See Round
Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
(recognizing that "an appellate court is not an appropriate forum in which
to resolve disputed questions of face); Zobrist v. Sheriff, 96 Nev. 625, 626,
                    614 P.2d 538, 539 (1980) (observing that writ petitions raising questions of
                    fact should be considered "by a tribunal equipped to handle that task");
                    State v. Cty. of Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974)
                    (noting that "this court prefers that such an application [for writ relief] be
                    addressed to the discretion of the appropriate district court" in the first
                    instance), abrogated on other grounds by Attorney Gen. v. Gypsum Res., 129
                    Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013). Accordingly, we
                                ORDER the petition DENIED.



                                            Parraguirre


                                              , J.                   A4Lfbai--Q            J.
                    Hardesty                                   Stiglich




                    cc:   Steven Samuel Braunstein
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
         OF
       NEVADA


(0)   1947A M5WAP
                                                          2